—Nine judgments, Supreme Court, New York County (Ira Gammerman, J.), three entered on September 4, 1992, four on September 15, 1992, one on September 18, 1992 and one on September 25, 1992, which, after three consolidated jury trials, awarded damages against Keene in various amounts, unanimously affirmed, with costs.
Defendant challenges the court’s refusal to allow relitigation of matters decided against defendant in Matter of New York City Asbestos Litig. (Brooklyn Naval Shipyard Cases) (188 AD2d 214). As defendant concedes, the identical argument was made and rejected in Matter of New York City Asbestos Litig. (Brooklyn Naval Shipyard Cases) (191 AD2d 351), and we reach the same conclusion at bar.
We have considered defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Ellerin and Asch, JJ.